                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ERNIE HINES D/B/A COLORFUL MUSIC                 )
                  Plaintiff                      ) Action No.
v.                                               ) 19-CV-04587
                                                 )
ROC-A-FELLA RECORDS INC, DEF JAM                 ) CLERK’S CERTIFICATE
RECORDINGS INC., UNIVERSAL MUSIC GROUP,          ) OF DEFAULT
SONY MUSIC ENTERTAINMENT.,                       )
SHAWN CARTER p/k/a JAY-Z and                     )
TIMOTHY MOSLEY p/k/a TIMBALAND                   )
                  Defendants                     )
________________________________________________)


       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern

District of New York, do hereby certify that this action was commenced on with the filing of

a summons and complaint on 5-18-19, and an Amended Complaint on 7-12-19. A copy of

the Summons and Amended Complaint was served on defendant Timothy Mosley on 10-1-

19 by in hand service of Bruce Seckendorf and certified mail sent to Timothy Mosley. Proof

of service was therefore filed on 10-4-19, Docket # 60.



       I further certify that the docket entries indicate that the defendant Timothy Mosley

has not filed a Notice of Appearance or appeared in this action.   Defendant Timothy

Mosley has not filed an answer or otherwise moved with respect to the Amended Complaint

herein in this matter. The default of the defendant Timothy Mosley is/are hereby noted.


Dated: New York, New York
October 24, 2019



                                    RUBY J. KRAJICK
                                    Clerk of Court
                                    By:
                                        ________________________
                                        Deputy Clerk
